Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 1 of 7 PageID #: 149




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    UNITED STATES OF AMERICA,
                                                       MEMORANDUM & ORDER
                                                          18-CR-523 (NGG)
                  -against-
    PABLO ARTURO PINEDA,
                              Defendant.


          NICHOLAS G. GARAUFIS, United States District Judge.
          Defendant Pablo Arturo Pineda is charged with one count of ille-
          gal reentry in violation of 8 U.S.C. §§ 1326(a) and (b)(1). (See
          Indictment (Dkt. 1).) On October 8, 2020, the court denied Mr.
          Pineda’s motion to dismiss the indictment, holding that Mr.
          Pineda had failed to demonstrate the necessary prejudice to suc-
          ceed on his collateral attack of his underlying removal order
          pursuant to § 1326(d). (Oct. 8, 2020 Mem. & Order (“M&O”)
          (Dkt. 27).) Advancing new arguments, Mr. Pineda now seeks re-
          consideration of the M&O. (Def. Mot for Recons. (“Mot.”) (Dkt.
          29).) For the reasons explained below, Mr. Pineda’s motion is
          DENIED.

              LEGAL STANDARD

          “A motion for reconsideration is an extraordinary remedy to be
          employed sparingly in the interests of finality and conservation
          of scarce judicial resources.” Drapkin v. Mafco Consol. Grp, Inc.,
          818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011). Accordingly, “[t]he
          threshold for prevailing on a motion for reconsideration is high.”
          Nakshin v. Holder, 360 F. App’x 192, 193 (2d Cir. 2010). A mo-
          tion for reconsideration “will generally be denied unless the
          moving party can point to controlling decisions or data the court
          overlooked,” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684




                                           1
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 2 of 7 PageID #: 150




          F.3d 36, 52 (2d Cir. 2012), or if “the defendant identifies an in-
          tervening change of controlling law, the availability of new
          evidence, or the need to correct a clear error or prevent manifest
          injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevo-
          cable Trust, 729 F.3d 99, 104 (2d Cir. 2013). Finally, a motion
          for reconsideration is “not a vehicle for relitigating old issues,
          presenting the case under new theories, securing a rehearing on
          the merits, or otherwise taking a second bite at the apple.” Ana-
          lytical Surveys, 684 F.3d at 52.

              DISCUSSION

          The court assumes familiarity with the M&O and the facts rele-
          vant to this case. To mount a successful collateral attack against
          a deportation order upon which a charge of illegal entry is based,
          a defendant must demonstrate: (1) that he has exhausted any
          administrative remedies available to seek relief against the order;
          (2) that the deportation proceedings at which the order was is-
          sued improperly deprived him of the opportunity for judicial
          review; and (3) that the entry of the order was fundamentally
          unfair. See 8 U.S.C. § 1326(d). In its M&O, the court held that
          Mr. Pineda was excused from satisfying the first prong under
          § 1326(d), and satisfied the second prong, because he was not
          provided with an opportunity to challenge the legal basis for his
          conviction, i.e. whether he had been convicted of an “aggravated
          felony” and was therefore subject to removal without a hearing
          before an Immigration Judge (“IJ”). (M&O at 8-11.) The court
          then turned to the fundamental unfairness prong, which requires
          a defendant to show “both a fundamental procedural error and
          prejudice resulting from that error.” See United States v. Fernan-
          dez-Antonia, 278 F.3d 150, 159 (2d Cir. 2002). The court held
          that Mr. Pineda demonstrated fundamental procedural error be-
          cause his underlying conviction under Texas law “is not an
          aggravated felony under current controlling authority.” (M&O at




                                            2
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 3 of 7 PageID #: 151




          13.) However, the court held that Mr. Pineda failed to demon-
          strate that he suffered prejudice as a result of that procedural
          error. The court reasoned that, absent the procedural error of
          classifying his Texas offense as an aggravated felony, Mr. Pineda
          would have had the opportunity to appear before an IJ and seek
          voluntary departure. Reviewing the factors generally considered
          in the context of such a request, the court held that “Mr. Pineda
          has failed to demonstrate that there is a reasonable probability
          that an IJ . . . would have granted him a voluntary departure.”
          (Id.)
          Mr. Pineda’s request for reconsideration puts forward an argu-
          ment that he did not advance in his original briefing or at oral
          argument. Mr. Pineda now argues that analyzing whether there
          was a reasonable probability that he would have been granted
          voluntary departure by an IJ is not the proper test to determine
          whether he has satisfied the prejudice prong under § 1326(d).
          Instead, Mr. Pineda argues that “the question is whether there is
          a reasonable probability that [the defendant] would have suc-
          ceeded on appeal of his deportation order,” and that, here, “an
          appeal would have resulted in vacatur of the baseless adminis-
          trative removal order and the end of the case.” (Mot. at 2.)
          First, Mr. Pineda is using his motion for reconsideration to raise
          new arguments that he could have, but did not, originally raise.
          In his briefing to the court on his motion to dismiss the indict-
          ment, Mr. Pineda argued that, should the court find fundamental
          unfairness, Mr. Pineda “still must demonstrate prejudice.” (Def.
          Reply in Supp. of Mot. to Dismiss (“Reply”) (Dkt. 20) at 6.) Mr.
          Pineda argued that he had been prejudiced because “[h]ad [he]
          had his removal proceeding before an immigration judge . . . the
          judge could have allowed Mr. Pineda to participate in voluntary
          departure.” (Def. Mot to Dismiss (Dkt. 13-1) at 12-13.) Mr.
          Pineda then described why, in his view, the factors generally con-
          sidered by IJs when determining voluntary departure pointed in




                                          3
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 4 of 7 PageID #: 152




          favor of finding that there was a reasonable probability that an IJ
          would have granted him voluntary departure. (Reply at 6.) In
          other words, the court adopted the test articulated by Mr. Pineda
          in his motion to dismiss the indictment, albeit coming to a differ-
          ent conclusion than Mr. Pineda had hoped. To seek
          reconsideration of that decision by arguing for the first time that
          this test was not proper constitutes the type of “second bite at the
          apple” that motions for reconsideration are not designed to pro-
          vide. See Analytical Surveys, 684 F.3d at 52.
          Second, Mr. Pineda’s motion for reconsideration fails on the mer-
          its.
          Mr. Pineda argues that analyzing whether there is a reasonable
          probability that an IJ would have granted him voluntary depar-
          ture impermissibly gives the Government a “hypothetical do-
          over[]” to which it is not entitled. (Mot at 2.) Mr. Pineda urges
          that while the court “can and must consider the hypothetical out-
          come of an appeal from the challenged order,” (id.), because his
          underlying state conviction was not an aggravated felony, “an
          appeal would have resulted in vacatur of the baseless adminis-
          trative order and the end of the case.” (Id.) Assuming the
          immigration officer terminated Mr. Pineda’s expedited removal
          proceeding as the officer should have, Mr. Pineda suggests that
          although “the government may then institute a different kind of
          removal proceeding in immigration court if other deportation
          grounds apply . . that did not happen here and it is not relevant.”
          (Id.)
          As the Government aptly points out, Mr. Pineda’s argument for
          reconsideration suggests “that if the administrative officer had
          determined that [Mr.] Pineda was not an aggravated felon, but
          had entered the country illegally and committed a felony, the ad-
          ministrative officer would have been obligated to dismiss the
          expedited removal, release [Mr.] Pineda and take no further ac-
          tions to remove” Mr. Pineda. (Gov’t Mem. in Opp. to Mot. for




                                           4
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 5 of 7 PageID #: 153




          Recons. (Dkt. 31) at 8, n.3.) Yet, Mr. Pineda fails to establish that
          such a counterintuitive result is required by controlling precedent
          or by § 1326(d) itself. To begin, Mr. Pineda argues that this out-
          come is compelled by 8 C.F.R. § 238.1(d)(2)(iii), which states
          that “if the deciding Service officer finds that the alien is not ame-
          nable to removal under section 238 of the Act, the deciding
          Service officer shall terminate the expedited proceedings under
          section 238 of the Act.” (Mot at 2 (quoting 8 C.F.R. §
          238.1(d)(2)(iii).) However, the regulation continues that the
          Service officer in such a situation “shall, where appropriate,
          cause to be issued a notice to appear for the purpose of initiating
          removal proceedings before an immigration judge.” (Id.) In other
          words, while the text of the regulation explicitly directs the im-
          migration official to terminate expedited proceedings when
          removal under section 238 is inappropriate (as it was for Mr.
          Pineda), it also directs that official to initiative separate removal
          proceedings before an immigration judge where appropriate.
          Nonetheless, Mr. Pineda suggests that the initiation of separate
          proceedings “did not happen here, and is not relevant.” (Mot. at
          2.) But immigration officials in this case did not initiate separate
          removal proceedings for Mr. Pineda because they (mistakenly)
          believed that Mr. Pineda could be removed under section 238.
          Mr. Pineda does not provide a reason why the court should as-
          sume that, had the immigration officials properly concluded that
          Mr. Pineda was not removable under section 238, they would not
          have initiated separate removal proceedings in light of Mr.
          Pineda’s felony conviction.
          Furthermore, Mr. Pineda’s arguments for why the court, in eval-
          uating prejudice under § 1326(d), clearly erred by considering
          the outcome of such hypothetical separate proceedings is una-
          vailing. In Fernandez-Antonia, the Second Circuit rejected a
          defendant’s attempt to “equat[e] procedural flaw with prejudice”
          in his collateral attack of his deportation under § 1326(d). Fer-
          nandez-Antonia, 278 F.3d at 159. Instead, the court held “that in




                                            5
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 6 of 7 PageID #: 154




          order for an alien to demonstrate on collateral review that his
          hearing was so fundamentally unfair that it constituted a denial
          of his Fifth Amendment right to due process, he must show both
          a fundamental procedural error and prejudice resulting from that
          error.” (Id.) The court then considered whether the defendant
          might have been granted relief by an immigration judge absent
          the underlying fundamental procedural errors. Id. at 160-161.
          That is precisely the analysis undertaken in the M&O. (See M&O
          at 13-15.)

          Mr. Pineda argues the court erred by “mechanically” applying
          Fernandez-Antonia, because the court did not consider “the type
          of procedural error involved.” (Mot. at 3 n.3.) He suggests that
          when the Second Circuit held that no relief was warranted under
          § 1326(d) “if the alien would have been deported even after a
          procedurally perfect proceeding,” the court “did not mean any
          possible ‘perfect proceeding,’ only a remanded proceeding based
          on the same removability charges” in which the error had oc-
          curred. (Id. (citing Fernandez-Antonia, 278 F.3d at 159)
          (emphasis in original).) Mr. Pineda’s suggested gloss on Fernan-
          dez-Antonia is nowhere to be found in the opinion itself, and Mr.
          Pineda presents no other Second Circuit precedent to support it.
          Moreover, as discussed, Mr. Pineda’s argument rests on an as-
          sumption—that “correcting the error [in Mr. Pineda’s case]
          would lead automatically to vacatur of the removal order and
          termination of the case”—that is similarly unsupported. (Mot. at
          3 n.3.)

          Finally, Mr. Pineda argues that the Supreme Court’s decision in
          Lee v. United States, 137 S. Ct. 1958 (2017), holds that the court
          cannot consider a hypothetical future proceeding when evaluat-
          ing prejudice in a case like Mr. Pineda’s. Lee did not involve a
          collateral attack under § 1326(d), but rather a claim for ineffec-
          tive assistance of counsel in which the defendant sought to vacate
          his conviction entered on a guilty plea because counsel had failed




                                          6
Case 1:18-cr-00523-NGG Document 32 Filed 12/08/20 Page 7 of 7 PageID #: 155




             to advise him of the immigration consequences of his plea,
             thereby depriving him of a trial on those charges. Lee, 137 S. Ct.
             at 1965. Neither the Supreme Court nor the Second Circuit has
             held that Lee—a Sixth Amendment case about a defendant’s de-
             cision to plead guilty or face trial—is controlling in the context of
             a collateral attack under § 1326(d). Mr. Pineda’s attempt to anal-
             ogize his case to Lee fails to account for the vastly different
             procedural postures of the two cases. Furthermore, accepting Mr.
             Pineda’s argument would, in effect, reduce the fundamental un-
             fairness prong under §1326(d) to a review only of whether or
             not a procedural error had been committed, a result foreclosed
             by Fernandez-Antonia. Lee is therefore not grounds for the court
             to reconsider the M&O.
             The court has considered Mr. Pineda’s other arguments, and like-
             wise finds they do not merit reconsideration of the M&O.

                 CONCLUSION
             For the foregoing reasons, Mr. Pineda’s Motion for Reconsidera-
             tion (Dkt. 29) is denied.


    SO ORDERED.


    Dated:      Brooklyn, New York
                December 8, 2020

                                                          _/s/ Nicholas G. Garaufis_
                                                          NICHOLAS G. GARAUFIS
                                                          United States District Judge




                                              7
